DETAILED ACTION
This communication is in responsive to Application 16/727504 filed on 12/26/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.

Information Disclosure Statement
3.	The Information Disclosure Statement (IDS) submitted on 4/13/2020 complies with 37 CFR 1.97 provisions.  Accordingly, the Examiner has considered the IDS.

Interview
4.	Applicants are encouraged to schedule a phone interview to expedite prosecution. 

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim calls for “…program code including: including code...” there is duplicate language. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is not clear whether the underline limitation “…including, by a device…and one or more initialization groups included in the initialization presentation” of claims 1, 8 or 15 is the same as “…that identifies an initialization group and one or more initialization sets included in the initialization group” of the same claims. Examiner interprets both to be the same. 
Similarly, it is not whether the underline limitation “…one or more initialization sets included in the initialization group” of claims 1, 8 or 15 is the same as “…including, by the device, in the MPD file, an initialization set element that identifies an initialization set” of the same claims. Examiner interprets both to be the same.
Claims 1, 8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
The independent claims are directed to “initialization hierarchy” but none of the steps or claim limitations are tied to the preamble. Moreover, the claims call for “including/include” limitations but the claims do not sure how the files been assembled. Furthermore, the last step is transmitting the MPD file, however, no storage is being claimed. Does that mean the claim is merely adding already created files together? No storage is needed? 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hirabayashi et al. (hereinafter Hirabayashi) US 2019/0104332 A1. 

Regarding Claim 1, Hirabayashi teaches a method for using an initialization hierarchy (Fig. 4 MPD file hierarchy), comprising: 
an initialization presentation element that identifies an initialization presentation and one or more initialization groups included in the initialization presentation (Fig. 4 & ¶0111-¶0120; MPD file that includes a period “an initialization presentation element” and segment file group of the same encoded stream “one or more initialization groups” of moving image grouped according to a type of data corresponding to segment file group. Note that the system uses HTTP and DASH server, see ¶0067 & ¶0074. ¶0057-¶0072 illustrates the entire processor of transmitting an MPD file); 
including, by the device, in the MPD file, an initialization group element that identifies an initialization group and one or more initialization sets included in the initialization group (Fig. 4 & ¶0113; three representation elements “initialization group” corresponding to the segment files of three types of audio streams having different bit rates are grouped by one adaptation set element “one or more initialization sets”); 
including, by the device, in the MPD file, an initialization set element that identifies an initialization set (Fig. 4 & ¶0111-¶0120; three types of audio streams having different bit rates are grouped by one adaptation set element “one or more initialization sets”); 
and transmitting, by the device, the MPD file to a client device (¶0077-¶0082; server transmits the assembled file to premium client).



Regarding Claim 3, Hirabayashi teaches the method of claim 1, wherein the initialization group element includes a content type element that specifies a content type of the one or more initialization sets included in the initialization group (Fig. 4 & ¶0111-¶0114; three representation elements corresponding to the segment files of three types of audio streams having different bit rates are grouped by one adaptation set element).

Regarding Claim 4, Hirabayashi teaches the method of claim 1, wherein the initialization group element includes a set of initialization set identifiers that corresponds to the one or more initialization sets (¶0116-¶0117, ¶0131, ¶0135-¶0140 & Figs. 4-5; use URI “identifier” in the MPD to indicate whether the adaption set elements include or not include specific data).

Regarding Claim 5, Hirabayashi teaches the method of claim 1, wherein the initialization presentation element includes a set of initialization group identifiers that corresponds to the one or more initialization groups (¶0116-¶0117, ¶0131, ¶0135-¶0140 & Figs. 4-5; use URI “identifier” in the MPD to indicate whether the adaption set elements include or not include specific data).




Regarding Claim 7, Hirabayashi teaches the method of claim 6, further comprising: including, by the device, in the MPD file, a period element that identifies one or more periods associated with the adaptation set (Fig. 4 & ¶0111 & ¶0113; period).

Claims 8-20 are substantially similar to the above claims, thus the same rationale applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170.  The examiner can normally be reached on Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455